                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:18CR101

       v.
                                                                 ORDER
PHILIP DEBANDT,

                     Defendant.


      This matter is before the Court on the government’s Motion to Dismiss Forfeiture
Allegation (Filing No. 34). Upon careful review of the government’s motion and the record
in this case, the Court finds the motion should be granted. Accordingly,

      IT IS ORDERED:
      1.     The government’s Motion to Dismiss Forfeiture Allegation (Filing No. 34)
             is granted.
      2.     The Forfeiture Allegation of the Indictment (Filing No. 15) is dismissed.


      Dated this 17th day of October 2018.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge
